                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

WIDAD BAYLOS,

                       Plaintiff,                              Case. No. 18-10026

v.                                                             Honorable Thomas L. Ludington
                                                               Magistrate Judge R. Steven Whalen
NANCY A. BERRYHILL,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       On July 14, 2015, Plaintiff filed an application for Supplemental Security Income

(“SSI”), alleging disability as of November 1, 2012 (Tr. 119). After the initial denial of the

claim, Plaintiff requested an administrative hearing, held on January 24, 2017 in Oak Park,

Michigan before Administrative Law Judge (“ALJ”) Timothy C. Scallen (Tr. 36). Plaintiff,

represented by attorney Randall Mansour, testified (Tr. 40-57), as did Vocational Expert (“VE”)

Pauline McEachin (Tr. 57-60). On March 31, 2017, ALJ Scallen found that Plaintiff was not

disabled (Tr. 11-19). On November 15, 1917, the Appeals Council denied review (Tr. 1-4).

Plaintiff filed for judicial review of the final decision on January 3, 2018.

       The matter was referred to Magistrate Judge R. Steven Whalen. ECF No. 3. The parties

filed cross motions for summary judgment. ECF Nos. 12, 14. On January 31, 2019, Judge

Whalen issued a report, recommending that Plaintiff’s motion for summary judgment be denied,

that Defendant’s motion for summary judgment be granted, and that the decision of the

commissioner be affirmed. ECF No. 15.
       Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 15, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 12, is

DENIED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 14, is

GRANTED

       It is further ORDERED that the findings of the Commissioner are AFFIRMED.

                                                              s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge
Dated: February 15, 2019




                                                -2-
